Citation Nr: 1623408	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  07-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity prior to July 16, 2012; a rating in excess of 20 percent for the period from July 16, 2012, to September 11, 2015; and a rating in excess of 40 percent from September 11, 2015.  

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity prior to July 16, 2012; a rating in excess of 20 percent for the period from July 16, 2012, to September 11, 2015; and a rating in excess of 30 percent from September 11, 2015.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 11, 2015; and to a rating in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to September 11, 2015; and to a rating in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable rating for neuropathic arthropathy of the left knee prior to July 16, 2012; and to a rating in excess of 10 percent thereafter.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, established service connection for peripheral neuropathy of the right and left upper extremities, both evaluated as noncompensable (zero percent) from November 19, 2004; peripheral neuropathy of the right and left lower extremities, both evaluated as 10 percent disabling from November 19, 2003; and neuropathic arthropathy of the left knee, evaluated as noncompensable from November 19, 2004.  The Veteran appealed, contending higher ratings were warranted.  He did not disagree with the effective dates assigned for the initial establishment of service connection.

During the pendency of this case, the Veteran was assigned 20 percent ratings for the peripheral neuropathy of both upper extremities from July 16, 2012; and 40 percent for the right upper extremity and 30 percent for the left from September 11, 2015.  The peripheral neuropathy of the lower extremities were both assigned a 20 percent rating from September 11, 2015; while the neuropathic arthropathy of the left knee was assigned a 10 percent rating from July 16, 2012.  As higher ratings are possible for all of these disabilities, these claims remain in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board has construed the title page to reflect this development.

The Board also notes that the October 2005 rating decision did not explicitly deny entitlement to a TDIU.  However, the Veteran has advanced a claim of entitlement to TDIU during the pendency of this case to include a formal application for such in October 2005.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Consequently, the Board finds the TDIU claim is properly before it for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; i.e., his right side is the major upper extremity.  

2.  Prior to July 16, 2012, the competent and credible evidence of record reflects the peripheral neuropathy of the right and left upper extremities more nearly approximated the criteria of mild incomplete paralysis than not.  

3.  Prior to September 11, 2015, the competent and credible evidence of record does not reflect the peripheral neuropathy of the right and/or left upper extremities was manifested by moderate incomplete paralysis.

4.  From September 11, 2015, the competent and credible evidence of record does not reflect the peripheral neuropathy of the right and/or left upper extremities was manifested by severe incomplete paralysis.

5.  Prior to September 11, 2015, the competent and credible evidence of record does not reflect the peripheral neuropathy of the right and/or left lower extremities was manifested by moderate incomplete paralysis.

6.  From September 11, 2015, the competent and credible evidence of record does not reflect the peripheral neuropathy of the right and/or left lower extremities was manifested by moderately severe incomplete paralysis.

7.  Prior to August 21, 2006, the competent and credible evidence of record reflects the Veteran's left knee was manifested by painful motion, extension limited to 15 degrees, and slight instability.

8.  The Veteran underwent total left knee arthroplasty on August 21, 2006.

9.  The competent and credible evidence of record does not reflect the Veteran's total left knee arthroplasty has been manifested by chronic residuals consisting of severe painful motion or weakness in the left knee.  

10.  In addition to the service-connected peripheral neuropathy of the bilateral upper and lower extremities, and the left knee, the Veteran is also service-connected for a total rating knee replacement, diabetes mellitus type II, hypertension with diabetic nephropathy, neurogenic bladder, hiatal hernia with duodenal ulcer, a cervical spine disorder, hearing loss of the right ear, allergic rhinitis, actinic kurtosis and acne vulgaris, erectile dysfunction, a right forearm scar, abdomen scars, and a right knee scar.

11.  Prior to September 11, 2015, the competent and credible evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent prior to July 16, 2012, for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

2.  The criteria for a rating in excess of 20 percent prior to September 11, 2015, for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

3.  The criteria for a rating in excess of 40 percent from September 11, 2015, for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

4.  The criteria for a rating of 20 percent prior to July 16, 2012, for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

5.  The criteria for a rating in excess of 20 percent prior to September 11, 2015, for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

6.  The criteria for a rating in excess of 30 percent from September 11, 2015, for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

7.  The criteria for a rating in excess of 10 percent prior to September 11, 2015, for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for a rating in excess of 20 percent from September 11, 2015, for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

9.  The criteria for a rating in excess of 10 percent prior to September 11, 2015, for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

10.  The criteria for a rating in excess of 20 percent from September 11, 2015, for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

11.  The criteria for a rating of 20 percent prior August 21, 2006, for neuropathic arthropathy of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2015).

12.  The criteria for a separate rating of 10 percent for left knee instability are met for the period prior to August 21, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPRECs 23-97 and 9-98.  

13.  The criteria for a 100 percent rating for total left knee arthroplasty are met from August 21, 2006; with a 30 percent rating being assigned from September 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015)

14.  The criteria for the establishment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran essentially contends the impairment from his service-connected peripheral neuropathy of the upper and lower extremities, as well as the neuropathic arthropathy of the left knee, are more limiting than what is reflected by the ratings assigned for these disabilities.  He maintains that he has experienced numbness, tingling, pain and decreased use of his extremities; and that he requires support in order to walk.  Further, the Veteran has not identified any error regarding the findings of the VA examinations that evaluated the service-connected disabilities during the pendency of this case, nor has he reported that any of these disabilities have increased in severity since the most recent examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran is already in receipt of "staged" ratings for all of the disabilities that are the subject of this appeal.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As detailed below, the Veteran's peripheral neuropathy of the upper and lower extremities are evaluated based upon whether there is incomplete or complete paralysis, to include the level of incomplete paralysis.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  Definitions for "mild" includes not very severe.  Id. at 694.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis - Peripheral Neuropathy Upper Extremities

The Veteran's service-connected peripheral neuropathy of the upper extremities have been evaluated by the criteria found in both Diagnostic Code 8513 and 8515 during the pendency of this case.  38 C.F.R. § 4.124a.  Although similar criteria is noted under both Codes, Diagnostic Code 8513 provides for higher ratings for such impairment.  Therefore, the Board will use the criteria under this Code to evaluate these disabilities.  

Under Diagnostic Code 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity.  38 C.F.R. § 4.124a.  Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity.  Severe neuropathy warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.

The Board notes that the record reflects the Veteran is right hand dominant; i.e., his right side is the major upper extremity.  

The Board further finds that prior to July 16, 2012, the competent and credible evidence of record reflects the peripheral neuropathy of the right and left upper extremities more nearly approximated the criteria of mild incomplete paralysis than not.  As already noted, the Veteran has reported numbness, tingling, and pain in his extremities during the pendency of this case.  The Board finds that he is competent to describe such symptomatology.  Such complaints are also demonstrated in the medical records on file.  For example, a July 2003 MRI of the cervical spine noted the Veteran's complaints included numbness and tingling in the right hand since a fall that occurred 6 weeks to 2 months prior.  He also reported weakness in the arms at a March 2005 VA examination.  On the examination itself, it was noted that his grasp was 3 out of 5 on the right, and 4 out of 5 on the left.  His biceps and triceps were 2 to 3 out of 5 on the right, and 3 out of 5 on the left.  He continued to indicate decreased grip strength on a subsequent December 2009 VA examination.  For example, he reported that he was unable to start his car with one hand, had difficulty using small hand tools, and difficulty gripping and holding objects for long periods of time.  On the examination itself, he was shown to have diminished strength of 4/5 in both upper extremities.  Further, sensory evaluation was diminished for both upper extremities per monofilament and vibratory sensation.  A subsequent February 2010 VA examination also found muscle strength was diminished 4/5 for both upper extremities.

Despite the aforementioned findings, the Board also takes note of the fact the December 2009 VA examination found that the peripheral neuropathy of the upper extremities had no effect on function or range of motion of any joint.  The February 2010 VA examination also found that motor function of the upper extremities was intact except for fine motor for pinching, closing buttons.  Such findings would indicate there was no objective evidence of incomplete paralysis.  

The Board, however, cannot ignore the competent and credible evidence demonstrating symptoms of numbness, tingling, and pain in the upper extremities.  Further, the VA examinations do include findings indicating sensory impairment, as well as decreased grip ability.  The law states that when there is evidence of sensory involvement of the peripheral nerves, such impairment should at least be rated as mild.  38 C.F.R. § 4.124a, Note.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of a claimant to include degree of disability, and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. §§ 4.3, 4.7.

In view of the foregoing, the Board finds that the Veteran is entitled to ratings of at least 20 percent for the peripheral neuropathy of the right and left lower extremities prior to July 16, 2012.

As to whether ratings in excess of 20 percent are warranted for either of the upper extremities prior to September 11, 2015, the Board finds that these disabilities are not manifested by moderate incomplete paralysis during this period.  As discussed above, the December 2009 VA examination found that the peripheral neuropathy of the upper extremities had no effect on function or range of motion of any joint; and the February 2010 VA examination found motor function was intact with the exception of fine motor for pinching, closing buttons.  The July 2012 VA examination found the Veteran's upper extremities to be manifested by no more than mild incomplete paralysis.  Although the Board is not bound by this finding by the VA examiner, it is competent medical evidence to be taken into consideration.  Moreover, this finding is consistent with functional ability demonstrated for both upper extremities on this examination.  For example, both upper extremities were found to have decreased strength of 4/5 for elbow flexion, elbow extension, wrist flexion, and wrist extension.  He was found to have normal strength of 5/5 for bilateral grip and pinch.  He also had decreased reflexes of 1+ for both right and left biceps, triceps and brachioradialis; decreased light touch/monofilament testing in both shoulder areas, inner/outer forearm, hand/fingers; decreased position sense, vibration sense, and cold sensation in both of the upper extremities.  

Based upon the foregoing, as well as a review of the other evidence of record for the period prior to September 11, 2015, the Board finds that the impairment caused by the peripheral neuropathy of both upper extremities was small in size, degree, or amount and not very severe.; i.e., it was consistent with the current evaluations for mild incomplete paralysis and did not meet or nearly approximate the criteria of moderate incomplete paralysis.

For the period from September 11, 2015, the Board finds that the peripheral neuropathy of the right and left upper extremities was not manifested by severe incomplete paralysis.  In pertinent part, the Board notes that a VA examination conducted that date found the upper extremities to have no more than moderate incomplete paralysis.  Nothing in the examination findings themselves indicates extremely intense/severe impairment.  For example, strength testing in the upper extremities was either 5/5 normal or only diminished to 4/5.  The other evidence of record does not demonstrate such impairment either.  Consequently, the Board finds that from September 11, 2015, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent for peripheral neuropathy of the right upper extremity, or a rating in excess of 30 percent for the left upper extremity.

Analysis - Peripheral Neuropathy Lower Extremities

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The Board finds that prior to September 11, 2015, the peripheral neuropathy of the right and left lower extremities was not manifested by moderate incomplete paralysis.  The Board acknowledges the Veteran did complain of weakness in both legs at the March 2005 VA examination.  He was also found to have decreased sensation to touch of the feet, and could not distinguish between sharp and dull pain on the feet up to the knees.  There was absent vibration sense bilaterally through to the knees.  However, there was no pedal edema, and pulses were 2+ bilaterally.

In addition, the subsequent December 2009 VA examination noted decreased strength of 4/5 in both of the lower extremities; as well as diminished sensory per monofilament and vibratory sense.  However, as with the upper extremities, there was no effect on function or range of motion of any joint.  

The Board further notes that the July 2012 VA examiner found no more than mild incomplete paralysis of the lower extremities on the July 2012 VA examination, and this finding is consistent with the objective examination results.  For example, strength testing was shown to be 5/5 normal on bilateral knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  He also had normal reflexes 2+ for both of the knees and ankles.  Light touch/monofilament testing, position sense, and vibration sense were all absent for both lower extremities; while cold sensation was decreased.

In view of the foregoing, it appears that, prior to September 11, 2015, the peripheral neuropathy of the lower extremities was primarily manifested by sensory involvement; and that the actual functional impairment demonstrated was small in size, degree, or amount and not very severe.  Therefore, the record reflects the impairment during this period was adequately reflects by the 10 percent ratings for mild incomplete paralysis; and the Veteran did not meet or nearly approximate the criteria of moderate incomplete paralysis prior to September 11, 2015.

As to the period from September 11, 2015, the Board finds that the peripheral neuropathy of the right and left lower extremities has not been manifested by moderately severe incomplete paralysis.  The September 2015 VA examiner found that the lower extremities were manifested by no more than moderate incomplete paralysis, and this finding is consistent with the objective examination results.  For example, strength testing was shown to be 4/5 for the knees and ankles.  No such impairment is demonstrated by the other evidence of record for this period.  Thus, ratings in excess of 20 percent are not warranted under Diagnostic Code 8520.

Analysis - Left Knee

The Veteran's service-connected neuropathic arthropathy of the left knee has been evaluated as analogous to degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board also notes the record reflects the Veteran underwent total left knee arthroplasty on August 21, 2006.  Granted, an August 2007 VA examination found that this procedure was due to a degenerative joint condition that was not specific to the service-connected neuropathic arthropathy.  However, the Board reiterates that the neuropathic arthropathy of the left knee has been evaluated as analogous to degenerative arthritis under Diagnostic Code 5003 to include subsequent to this procedure.  Moreover, the service-connected disability is recognized as having the same type of symptomatology as degenerative joint disease such as painful and limited motion.  As such, it would appear that the symptomatology that resulted in this procedure was due, at least in part, to the service-connected disability.  Therefore, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected left knee disability should be evaluated based upon the total knee arthroplasty as of the date of that procedure under the applicable Diagnostic Code 5055.

With respect to the period prior to August 21, 2006, the Board notes that Diagnostic Code 5003 provides that the disability is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a ; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In this case the Board notes that prior to August 21, 2006, the Veteran's left knee was manifested by complaints of pain.  For example, he reported at the March 2005 VA examination he had left knee pain if he was not using his knee brace around the house; and that he had left knee pain after walking any distance.  As the left knee is a major joint, he is entitled to at least a compensable rating of 10 percent pursuant to Diagnostic Code 5003.  Further, the Veteran has reported he used a knee brace due to hyperextension of the left knee during this period, to include at the March 2005 VA examination.  The examination itself said there was hypertension to -15 degrees.  As such, this reflects a rating of 20 percent was warranted for this period under Diagnostic Code 5261.  The record does not reflect he had extension limited to 20 degrees or more during this period to include during flare-ups of pain.  Therefore, a rating in excess of 20 percent is not warranted under Diagnostic Code 5261.  

The Board acknowledges that in VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  In this case, however, the record does not reflect a separate compensable rating is warranted under Diagnostic Code 5260.  Simply put, the record does not reflect the Veteran's left knee had flexion limited to 45 degrees or less prior to August 21, 2006.  For example, the March 2005 VA examination showed flexion of the left knee to 120 degrees.  

The General Counsel for VA also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

In this case, the Board reiterates the Veteran was noted as using a left knee brace for hyperextension on the March 2005 VA examination.  He otherwise indicated instability of the left knee for the period prior to August 21, 2006.  Although the March 2005 VA examination itself did not document recurrent subluxation and/or instability, the Board finds the competent and credible evidence of record otherwise supports a finding of slight instability of the left knee so as to warrant a separate rating of 10 percent under Diagnostic Code 5257 for this period.

Regarding the total left knee arthroplasty that occurred August 21, 2006, Diagnostic Code 5055 provides that for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

The Board also takes note of the fact the Federal Circuit recently held that the provisions of Diagnostic Code 5055 were applicable to partial knee replacements.  Hudgens v. McDonald, No. 15-7030 (Fed. Cir. May 16, 2016).

In view of the foregoing, the Veteran is entitled to a 100 percent evaluation for the one year period following the August 21, 2006, total left knee arthroplasty.  Thereafter, the Veteran is entitled to at least a 30 percent rating for the left knee from September 1, 2007.  

The Board further finds that the Veteran does not warrant a rating in excess of 30 percent for his left knee under Diagnostic Code 5055 for the period from September 1, 2007.  The competent and credible evidence of record does not reflect he meets or nearly approximates the criteria of chronic residuals consisting of severe painful motion or weakness in the left knee.  For example, an August 2007 VA examination noted that he had no functional limitations of the left knee, with range of motion from -3 degrees extension to 140 degrees flexion.  The December 2009 VA examination found the left knee showed normal extension to zero degrees extension, and flexion to 115 degrees.  The July 2012 and September 2015 VA examinations both showed normal extension to zero degrees, and flexion to 120 degrees.  Moreover, there was no change with repetitive motion on any of these examinations.  In addition, the July 2012 VA examination reflects strength testing was 5/5 normal on bilateral knee extension and flexion; and he had normal reflexes 2+ for both of the knees.  The September 2015 VA examination showed knee flexion and extension were 4/5 on strength testing.  Further, both the July 2012 and September 2015 VA examinations noted the Veteran had intermediate degrees of residual weakness, pain or limitation of motion from this surgery.  A review of the record does not otherwise reflect the left knee is manifested by the type of severe post-operative residuals that would warrant a rating in excess of 30 percent under Diagnostic Code 5055.

The Board also notes the Veteran has a residual scar from the August 2006 left knee arthroplasty.  However, the record does not reflect this scar would warrant a separate compensable rating pursuant to the applicable criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  In pertinent part, this scar is clearly not of the head, face, or neck so as to warrant consideration of Diagnostic Code 7800.  The August 2007 VA examination found the scar measured 26 cm, was well-healed with no pain or tenderness; no adherence to underlying tissue; no history of ulceration or breakdown; and no disfigurement.  Similarly, the September 2015 VA examination found that the residual scar(s) was not painful or unstable; nor did it have a total area equal to or greater than 39 square cm (6 square inches).  Thus, a compensable rating would not be warranted under Diagnostic Codes 7801, 7802, and 7804.  The August 2007 VA examination found there was no functional limitations due to the left knee scar.  Moreover, the functional impairment of the left lower extremity, to include limitation of motion, is already addressed via the evaluations for peripheral neuropathy and the left knee itself.  As such, Diagnostic Code 7805 is not for consideration as it would violate the prohibition against pyramiding.

In view of the foregoing, the Board finds the Veteran is entitled to no more than a 30 percent rating for his left knee from September 1, 2007.

Extraschedular Rating(s)

In view of the fact the Veteran has emphasized the fact the ratings assigned do not accurately take into account his decreased physical ability due to his service-connected disabilities, particularly he requires the use of support devices to move, the Board finds the issue of whether this case warrants consideration of an extraschedular rating has been raised by the record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology attributable to the Veteran's peripheral neuropathy of the upper and lower extremities, as well as the left knee.  As discussed above, the Board determined the level of incomplete paralysis attributable to the Veteran's complaints of pain, tingling, and numbness from the peripheral neuropathy; as well as the pain, limitation of motion, and instability of the left knee.  Such manifestations are contemplated in the rating criteria.  Further, as the provisions of 38 C.F.R. §§ 4.40,4 4.45, and 4.59 mandate impairment attributable to pain be taken into account when determining the appropriate schedular rating, to assign an extraschedular rating on such a basis would be a violation of the rule against pyramiding.

The Board notes the record reflects the Veteran has used support devices such as a knee brace, crutches, and a walker during the pendency of this case.  Although the use of such devices are not explicitly referenced in the rating criteria, they are consistent with and used in response to impairment that is contemplated by the rating criteria which is the incomplete paralysis, painful and limited left knee motion, and left knee instability.  Moreover, the impairment demonstrated by the record for these disabilities, to include the use of support devices, has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

For these reasons, the Board finds the  rating criteria are adequate to evaluate the Veteran's service-connected disabilities in this case, and referral for consideration of extraschedular rating is not warranted.

TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In this case, the Board notes that the record, to include the higher ratings awarded by this decision, reflects the Veteran has had an overall combined rating of at least 90 percent prior to September 11, 2015, excluding periods of temporary total ratings; and a 100 percent combined schedular rating since that date.  See 38 C.F.R. § 4.25.  Granted, none of these disabilities, except for periods of temporary total ratings for the knees, have been assigned a rating in excess of 30 percent.  Nevertheless, the law provides that for the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  Here, the Veteran has disabilities of both upper and lower extremities.  Further, service connection for peripheral neuropathy, neurogenic arthropathy of the left knee, and neurogenic bladder were established as secondary to the diabetes mellitus.  In short, applying the provisions of 38 C.F.R. § 4.16(a) to this case would appear to show the Veteran does meet the schedular criteria for consideration of a TDIU.  The Board further finds that a thorough review of the record, and resolving all reasonable doubt in favor of the Veteran, indicates it is at least as likely as not the he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities prior to September 11, 2015 as he has a combined 100 percent schedular rating since that time and the evidence shows that he is not unable to obtain and retain substantially gainful employment due to a single disability prior to that date.  


ORDER

A rating of 20 percent prior to July 16, 2012, for peripheral neuropathy of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent prior to September 11, 2015, for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 40 percent from September 11, 2015, for peripheral neuropathy of the right upper extremity is denied.

A rating of 20 percent prior to July 16, 2012, for peripheral neuropathy of the left upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent prior to September 11, 2015, for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 30 percent from September 11, 2015, for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 10 percent prior to September 11, 2015, for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent from September 11, 2015, for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent prior to September 11, 2015, for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 20 percent from September 11, 2015, for peripheral neuropathy of the left lower extremity is denied.

A rating of 10 percent prior to August 21, 2006, for neuropathic arthropathy of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.  

A separate rating of 10 percent for left knee instability prior to August 21, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 100 percent rating for total left knee arthroplasty is granted from August 21, 2006, with a 30 percent rating being assigned from September 1, 2007; subject to the law and regulations governing the payment of monetary benefits.

Prior to September 11, 2015, A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


